Citation Nr: 1710515	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low/mid back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for encephalomalacia.

5.  Entitlement to service connection for heart racing.

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for sinusitis.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1976 to August 1979 and from January 1981 to January 1987.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified in front of the undersigned Veterans Law Judge, at the RO, in September 2016.  A transcript has been associated with the Veteran's claims file.

The Veteran's claims for service connection for a cervical spine disability and a lumbar spine disability were remanded in March 2010 and April 2012 for additional development.  All of the claims considered herein were remanded in December 2016.  The claims have been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A June 1979 examination indicates that the Veteran had sinusitis; various other in-service medical records indicate flu, viral symptoms, etc.  The Veteran was afforded an examination in April 2013 that indicated that he had no sinusitis or rhinitis and such condition was not evident in post-service medical records.  However, a VA treatment note dated June 2012 indicates that the Veteran's sinuses were abnormal, there was congestion of the turbinates bilaterally and mild blood in the right nostril.  The Veteran was diagnosed with allergic rhinitis.  A February 2017 VA examination report indicates that, "The veteran has no diagnosis pertaining to a sinus or rhinitis condition either in service or afterwards. Therefore there cannot be a nexus."  However, the Board noted in the previous remand that the Veteran had a June 2012 diagnosis of allergic rhinitis.  Thus, the Veteran should be afforded a new examination for an opinion concerning whether his currently diagnosed rhinitis and/or sinusitis is related to service, to include consideration of whether any sinus problems are associated with nose injuries incurred while boxing during service.  Id.

Additionally, the Veteran indicated that he had received care at the Louisville VA Medical Center (VAMC) since 1987.  The earliest VA treatment records associated with the claims file are dated 1999; thus the previous remand indicated that the AOJ must ensure all VA treatment records from 1987 to the present be associated on remand.  Although some VA treatment records from Louisville have been associated with the claims file, a February 2017 report of contact indicates that Louise from the Louisville VA Medical Center stated that the request was still being worked on for paper records.  Unfortunately, the AMC certified the case to the Board before the required development had been completed.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including all treatment records (including those on paper) since 1987, including any ongoing medical records from the Louisville VA Medical System.

2.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of his sinusitis and/or rhinitis.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any rhinitis and/or sinusitis currently present or present during the pendency of the Veteran's claim is related to in-service treatment and/or the Veteran's documented boxing career.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Then, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





